Exhibit 10.23

TMS INTERNATIONAL CORP.

LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   I.   PURPOSE      1    II.   DEFINITIONS      1      A.  
Affiliate      1      B.   Award      2      C.   Award Agreement      2      D.
  Board      2      E.   Cash Award      2      F.   Code      2      G.  
Committee      2      H.   Common Stock      2      I.   Company      2      J.
  Disability or Disabled      2      K.   Dividend Equivalent      3      L.  
Eligible Employee      3      M.   Exchange Act      3      N.   Fair Market
Value      3      O.   Incentive Option      3      P.   Key Non-Employee      3
     Q.   Non-Employee Board Member      3      R.   Nonstatutory Option      3
     S.   Option      3      T.   Other Stock-Based Award      4      U.  
Participant      4      V.   Performance Award      4      W.   Person      4   
  X.   Plan      4      Y.   Restricted Stock      4      Z.   Right      4     
AA.   Shares      4    III.   SHARES SUBJECT TO THE PLAN      4    IV.  
ADMINISTRATION OF THE PLAN      5    V.   ELIGIBILITY FOR PARTICIPATION      6
   VI.   AWARDS UNDER THIS PLAN      7      A.   Incentive Option      7      B.
  Nonstatutory Option      7      C.   Restricted Stock      7      D.   Stock
Appreciation Right      7      E.   Dividend Equivalents      7   

 

i



--------------------------------------------------------------------------------

  F.   Other Stock-Based Awards      8      G.   Performance Awards      8     
H.   Cash Awards      8    VII.   TERMS AND CONDITIONS OF INCENTIVE OPTIONS AND
NONSTATUTORY OPTIONS      8      A.   Option Price      8      B.   Number of
Shares      8      C.   Term of Option      9      D.   Date of Exercise      9
     E.   Medium of Payment      9      F.   Termination of Employment      9   
  G.   Total and Permanent Disability      11      H.   Death      11      I.  
Exercise of Option and Issuance of Stock      11      J.   Rights as a
Stockholder      12      K.   Assignability and Transferability of Option     
12      L.   Other Provisions      12      M.   Purchase for Investment      13
   VIII.   TERMS AND CONDITIONS OF RESTRICTED STOCK      13    IX.   TERMS AND
CONDITIONS OF STOCK APPRECIATION RIGHTS      15    X.   TERMS AND CONDITIONS OF
DIVIDEND EQUIVALENTS      15    XI.   TERMS AND CONDITIONS OF OTHER STOCK-BASED
AWARDS      16    XII.   TERMS AND CONDITIONS OF PERFORMANCE AWARDS      16   
XIII.   TERMS AND CONDITIONS OF CASH AWARDS      17    XIV.   TERMINATION OF
EMPLOYMENT OR SERVICE      18      A.   Retirement under a Company or Affiliate
Retirement Plan      18      B.   Termination in the Best Interests of the
Company or an Affiliate      18      C.   Death or Disability of a Participant
     19    XV.   CANCELLATION AND RESCISSION OF AWARDS      19    XVI.   PAYMENT
OF RESTRICTED STOCK, RIGHTS, OTHER STOCK-BASED AWARDS, PERFORMANCE AWARDS AND
CASH AWARDS      20    XVII.   WITHHOLDING      20    XVIII.   SAVINGS CLAUSE   
  21    XIX.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE
TRANSACTIONS      21   

 

ii



--------------------------------------------------------------------------------

XX.   DISSOLUTION OR LIQUIDATION OF THE COMPANY      22    XXI.   TERMINATION OF
THE PLAN      23    XXII.   AMENDMENT OF THE PLAN      23    XXIII.   EMPLOYMENT
RELATIONSHIP      23    XXIV.   UNFUNDED PLAN      23    XXV.   MITIGATION OF
EXCISE TAX      24    XXVI.   EFFECTIVE DATE      24    XXVII.   FOREIGN
JURISDICTIONS      24    XXVIII.   DEFERRAL OF AWARDS      24    XXIX.  
GOVERNING LAW      25   

 

iii



--------------------------------------------------------------------------------

TMS INTERNATIONAL CORP

LONG-TERM INCENTIVE PLAN

 

I. PURPOSE

The TMS International Corp. Long-Term Incentive Plan is adopted effective
March 10, 2011. The Plan is designed to attract, retain and motivate selected
Eligible Employees and Key Non-Employees of the Company and its Affiliates, and
reward them for making major contributions to the success of the Company and its
Affiliates. These objectives are accomplished by making long-term incentive
awards under the Plan that will offer Participants an opportunity to have a
greater proprietary interest in, and closer identity with, the Company and its
Affiliates and their financial success.

The Awards may consist of:

 

  1. Incentive Options;

 

  2. Nonstatutory Options;

 

  3. Restricted Stock;

 

  4. Rights;

 

  5. Dividend Equivalents;

 

  6. Other Stock-Based Awards;

 

  7. Performance Awards; or

 

  8. Cash Awards;

or any combination of the foregoing, as the Committee may determine.

The Plan is intended to qualify certain compensation awarded under the Plan for
tax deductibility under Section 162(m) of the Code to the extent deemed
necessary and appropriate by the Committee. The Plan and the grant of Awards
hereunder are expressly conditioned upon the Plan’s approval by the stockholders
of the Company. If such approval is not obtained, then this Plan and all Awards
hereunder shall be null and void ab initio.

 

II. DEFINITIONS

A. Affiliate means with respect to any Person, (i) any Person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with such Person, (ii) any Person directly or indirectly owning or
Controlling 10% or more of any class of outstanding voting securities of such
Person or (iii) any officer, director, general partner or trustee of such Person
described in clause (i) or (ii). For purposes of this definition, “Control”
means the power to direct the affairs of a Person by reason of ownership of
voting securities, by contract or otherwise. The foregoing notwithstanding, with
respect to any provision hereof relating to Incentive Options, Affiliate shall
mean any Person (other than the Company) that, for purposes of Section 424 of
the Code, is a parent or subsidiary of the Company, direct or indirect.



--------------------------------------------------------------------------------

B. Award means the grant to any Eligible Employee or Key Non-Employee of any
form of Option, Restricted Stock, Right, Dividend Equivalent, Other Stock-Based
Award, Performance Award, or Cash Award, whether granted singly, in combination,
or in tandem, and pursuant to such terms, conditions, and limitations as the
Committee may establish in order to fulfill the objectives of the Plan.

C. Award Agreement means a written agreement entered into between the Company
and a Participant under which an Award is granted and which sets forth the
terms, conditions, and limitations applicable to the Award.

D. Board means the Board of Directors of the Company.

E. Cash Award means an Award of cash, subject to the requirements of
Article XIII and such other restrictions as the Committee deems appropriate or
desirable.

F. Code means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto. References to any provision of the Code shall
be deemed to include regulations thereunder and successor provisions and
regulations thereto.

G. Committee means the committee (including a subcommittee of any Board
committee) to which the Board delegates the power to act under or pursuant to
the provisions of the Plan, or the Board if no committee is selected. If the
Board delegates powers to a committee (or subcommittee, as applicable), such
committee (or subcommittee, as applicable) shall consist initially of not less
than two (2) members of the Board, each member of which must be a “non-employee
director,” within the meaning of the applicable rules promulgated pursuant to
the Exchange Act. No member of the Committee shall receive any Award pursuant to
the Plan or any similar plan of the Company or any Affiliate while serving on
the Committee, unless the Board determines that the grant of such an Award
satisfies the then current Rule 16b-3 requirements under the Exchange Act.
Notwithstanding anything herein to the contrary, and insofar as the Board
determines that it is necessary and desirable in order for compensation
recognized by Participants pursuant to the Plan to be fully deductible to the
Company for federal income tax purposes, each member of the Committee also shall
be an “outside director” (as defined in regulations or other guidance issued by
the Internal Revenue Service under Code Section 162(m)).

H. Common Stock means the Class A common stock of the Company.

I. Company means TMS International Corp., a Delaware corporation, and includes
any successor or assignee corporation or corporations into which the Company may
be merged, changed, or consolidated; any corporation for whose securities the
securities of the Company shall be exchanged; and any assignee of or successor
to substantially all of the assets of the Company.

J. Disability or Disabled means a permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

2



--------------------------------------------------------------------------------

K. Dividend Equivalent means an Award subject to the requirements of Article X.

L. Eligible Employee means an employee of the Company or of an Affiliate who is
designated by the Committee as being eligible to be granted one or more Awards
under the Plan.

M. Exchange Act means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto. References to any provision of the
Exchange Act shall be deemed to include rules promulgated thereunder and
successor provisions and rules thereto.

N. Fair Market Value means, if the Shares are listed on any national securities
exchange, the closing sales price, if any, on the largest such exchange on the
valuation date, or, if none, on the most recent trade date immediately prior to
the valuation date provided such trade date is no more than thirty (30) days
prior to the valuation date. If the Shares are not then listed on any such
exchange, the fair market value of such Shares shall be the closing sales price
if such is reported, or otherwise the mean between the closing “Bid” and the
closing “Ask” prices, if any, as reported in the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) for the valuation date,
or if none, on the most recent trade date immediately prior to the valuation
date provided such trade date is no more than thirty (30) days prior to the
valuation date. If the Shares are not then either listed on any such exchange or
quoted in NASDAQ, or there has been no trade date within such thirty (30) day
period, the fair market value shall be the mean between the average of the “Bid”
and the average of the “Ask” prices, if any, as reported by the Electronic
Quotation Service or Pink Sheets LLC (or such equivalent reporting service) for
the valuation date, or, if none, for the most recent trade date immediately
prior to the valuation date provided such trade date is no more than thirty
(30) days prior to the valuation date. If the fair market value cannot be
determined under the preceding three sentences, it shall be determined in good
faith by the Committee.

O. Incentive Option means an Option that, when granted, is intended to be an
“incentive stock option,” as defined in Section 422 of the Code.

P. Key Non-Employee means a Non-Employee Board Member, consultant, advisor or
independent contractor of the Company or of an Affiliate who is designated by
the Committee as being eligible to be granted one or more Awards under the Plan.

Q. Non-Employee Board Member means a director of the Company who is not an
employee of the Company or any of its Affiliates. For purposes of the Plan, a
Non-Employee Board Member shall be deemed to include the employer or other
designee of such Non-Employee Board Member, if the Non-Employee Board Member is
required, as a condition of his or her employment, to provide that any Award
granted hereunder be made to the employer or other designee.

R. Nonstatutory Option means an Option that, when granted, is not intended to be
an “incentive stock option,” as defined in Section 422 of the Code, or that
subsequently fails to comply with the requirements of Section 422 of the Code.

S. Option means a right or option to purchase Common Stock, including Restricted
Stock if the Committee so determines.

 

3



--------------------------------------------------------------------------------

T. Other Stock-Based Award means a grant of an Award that is valued in whole or
in part based upon the Fair Market Value of Common Stock.

U. Participant means an Eligible Employee or Key Non-Employee to whom one or
more Awards are granted under the Plan.

V. Performance Award means an Award subject to the requirements of Article XII,
and such performance conditions as the Committee deems appropriate or desirable.

W. Person means any individual, corporation, partnership, association, limited
liability company, joint-stock company, trust, unincorporated association or
other entity.

X. Plan means the TMS International Corp. Long-Term Incentive Plan, as amended
from time to time.

Y. Restricted Stock means an Award made in Common Stock or denominated in units
of Common Stock and delivered under the Plan, subject to the requirements of
Article VIII, such other restrictions as the Committee deems appropriate or
desirable, and as awarded in accordance with the terms of the Plan.

Z. Right means a stock appreciation right delivered under the Plan, subject to
the requirements of Article IX and as awarded in accordance with the terms of
the Plan.

AA. Shares means the following shares of the capital stock of the Company as to
which Options or Restricted Stock have been or may be granted under the Plan and
upon which Rights, units of Restricted Stock or Other Stock-Based Awards may be
based: treasury or authorized but unissued Common Stock of the Company, or any
shares of capital stock into which the Shares are changed or for which they are
exchanged within the provisions of Article XIX of the Plan.

 

III. SHARES SUBJECT TO THE PLAN

The aggregate number of Shares as to which Awards may be granted from time to
time shall be One Million Five Hundred Fifty Eight Thousand, One Hundred Seventy
(1,558,170) Shares. The aggregate number of Shares as to which Incentive Options
may be granted from time to time shall be One Million Five Hundred Fifty Eight
Thousand, One Hundred Seventy (1,558,170) Shares. The aggregate numbers of
shares set forth above take into effect the stock split occurring in connection
with the Company’s initial public offering but are subject to adjustment for
other future stock splits, stock dividends, and other adjustments described in
Article XIX hereof.

In accordance with Code Section 162(m), if applicable, the aggregate number of
Shares as to which Awards may be granted in any one calendar year to any one
Eligible Employee shall not exceed Three Hundred Fifty Thousand (350,000) Shares
(taking into effect the stock split occurring in connection with Company’s
initial public offering but subject to adjustment for other future stock splits,
stock dividends, and other adjustments described in Article XIX hereof).

 

4



--------------------------------------------------------------------------------

From time to time, the Committee and/or appropriate officers of the Company
shall take whatever actions are necessary to file required documents with
governmental authorities and/or stock exchanges so as to make Shares available
for issuance pursuant to the Plan. Shares subject to Awards that are forfeited,
terminated, expire unexercised, canceled by agreement of the Company and the
Participant (whether for the purpose of repricing such Awards or otherwise),
settled in cash in lieu of Common Stock or in such manner that all or some of
the Shares covered by such Awards are not issued to a Participant (or, if issued
to the Participant, are returned to the Company by the Participant pursuant to a
right of repurchase or right of first refusal exercised by the Company), or are
exchanged for Awards that do not involve Common Stock, shall immediately become
available for Awards. In addition, if the exercise price of any Award is
satisfied by tendering Shares to the Company (by actual delivery or
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered for purposes of determining the maximum number of Shares
available for Awards. Awards payable in cash shall not reduce the number of
Shares available for Awards under the Plan.

 

IV. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum at any meeting thereof (including by telephone
conference) and the acts of a majority of the members present, or acts approved
in writing by a majority of the entire Committee without a meeting, shall be the
acts of the Committee for purposes of this Plan. The Committee may authorize one
or more of its members or an officer of the Company to execute and deliver
documents on behalf of the Committee. A member of the Committee shall not
exercise any discretion respecting Awards to himself or herself under the Plan,
other than as applies to all Participants or a sub-group or category of
Participants. The Board shall have the authority to remove, replace or fill any
vacancy of any member of the Committee upon notice to the Committee and the
affected member. Any member of the Committee may resign upon notice to the
Board. The Committee may allocate among one or more of its members, or may
delegate to one or more of its agents, such duties and responsibilities as it
determines. Subject to the provisions of the Plan, the Committee is authorized
to:

A. Interpret the provisions of the Plan and any Award or Award Agreement, and
make all rules and determinations that it deems necessary or advisable to the
administration of the Plan;

B. Determine which employees of the Company or an Affiliate shall be designated
as Eligible Employees and which of the Eligible Employees shall be granted
Awards;

C. Determine the Key Non-Employees to whom Awards, other than Incentive Options
and Performance Awards for which Key Non-Employees shall not be eligible, shall
be granted;

D. Determine whether an Option to be granted shall be an Incentive Option or
Nonstatutory Option;

E. Determine the number of Shares for which an Option, Restricted Stock or Other
Stock-Based Award shall be granted;

 

5



--------------------------------------------------------------------------------

F. Determine the number of Rights, the Cash Award or the Performance Award to be
granted;

G. Provide for the acceleration of the right to exercise any Award; and

H. Specify the terms, conditions, and limitations upon which Awards may be
granted;

provided, however, that with respect to Incentive Options, all such
interpretations, rules, determinations, terms, and conditions shall be made and
prescribed in the context of preserving the tax status of the Incentive Options
as “incentive stock options” within the meaning of Section 422 of the Code.

If permitted by applicable law, and in accordance with any such law, the
Committee may delegate to the chief executive officer and to other senior
officers of the Company or its Affiliates its duties under the Plan pursuant to
such conditions or limitations as the Committee may establish, except that only
the Committee may select, and grant Awards to, Participants who are subject to
Section 16 of the Exchange Act. All determinations of the Committee shall be
made by a majority of its members. No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award.

The Committee shall have the authority at any time to cancel Awards for
reasonable cause and/or to provide for the conditions and circumstances under
which Awards shall be forfeited.

Any determination made by the Committee pursuant to the provisions of the Plan
shall be made in its sole discretion, and in the case of any determination
relating to an Award, may be made at the time of the grant of the Award or,
unless in contravention of any express term of the Plan or any Award Agreement,
at any time thereafter. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company and the Participants. No determination shall be subject to de novo
review if challenged in court.

 

V. ELIGIBILITY FOR PARTICIPATION

Awards may be granted under this Plan only to Eligible Employees and Key
Non-Employees of the Company or its Affiliates. The foregoing notwithstanding,
each Participant receiving an Incentive Option must be an Eligible Employee of
the Company or of an Affiliate at the time the Incentive Option is granted.

The Committee may, at any time and from time to time, grant one or more Awards
to one or more Eligible Employees or Key Non-Employees and may designate the
number of Shares, if applicable, to be subject to each Award so granted,
provided, however that no Incentive Option shall be granted after the expiration
of ten (10) years from the earlier of the date of the adoption of the Plan by
the Company or the approval of the Plan by the stockholders of the Company, and
provided further, that the Fair Market Value of the Shares (determined at the
time the Option is granted) as to which Incentive Options are exercisable for
the first time by any Eligible Employee during any single calendar year (under
the Plan and under any other incentive stock

 

6



--------------------------------------------------------------------------------

option plan of the Company or an Affiliate) shall not exceed One Hundred
Thousand Dollars ($100,000). To the extent that the Fair Market Value of such
Shares exceeds One Hundred Thousand Dollars ($100,000), the Shares subject to
the Option in excess of One Hundred Thousand Dollars ($100,000) shall, without
further action by the Committee, automatically be converted to Nonstatutory
Options, with such conversion to begin from the most recently granted Option.

Notwithstanding any of the foregoing provisions, (i) the Committee may authorize
the grant of an Award to a person not then in the employ of, or engaged by, the
Company or of an Affiliate, conditioned upon such person becoming eligible to be
granted an Award at or prior to the execution of the Award Agreement evidencing
the actual grant of such Award.

 

VI. AWARDS UNDER THIS PLAN

As the Committee may determine, the following types of Awards may be granted
under the Plan on a stand-alone, combination, or tandem basis:

 

  A. Incentive Option

An Award in the form of an Option that shall comply with the requirements of
Section 422 of the Code.

 

  B. Nonstatutory Option

An Award in the form of an Option that shall not be intended to, or has
otherwise failed to, comply with the requirements of Section 422 of the Code.

 

  C. Restricted Stock

An Award made to a Participant in Common Stock or denominated in units of Common
Stock, subject to future service and/or such other restrictions and conditions
as may be established by the Committee, and as set forth in the Award Agreement,
including but not limited to continuous service with the Company or its
Affiliates, achievement of specific business objectives, increases in specified
indices, attainment of growth rates, and/or other measurements of Company or
Affiliate performance.

 

  D. Stock Appreciation Right

An Award in the form of a Right to receive the excess of the Fair Market Value
of a Share on the date the Right is exercised over the Fair Market Value of a
Share on the date the Right was granted.

 

  E. Dividend Equivalents

An Award in the form of, and based upon the value of, dividends on Shares.

 

7



--------------------------------------------------------------------------------

  F. Other Stock-Based Awards

An Award made to a Participant that is valued in whole or in part by reference
to, or is otherwise based upon, the Fair Market Value of Shares.

 

  G. Performance Awards

An Award made to a Participant that is subject to performance conditions
specified by the Committee, including, but not limited to, continuous service
with the Company and/or its Affiliates, achievement of specific business
objectives, increases in specified indices, attainment of growth rates, and/or
other measurements of Company or Affiliate performance.

 

  H. Cash Awards

An Award made to a Participant and denominated in cash, with the eventual
payment subject to future service and/or such other restrictions and conditions
as may be established by the Committee, and as set forth in the Award Agreement.

Each Award under the Plan shall be evidenced by an Award Agreement. Delivery of
an Award Agreement to each Participant shall constitute an agreement between the
Company and the Participant as to the terms and conditions of the Award.

 

VII. TERMS AND CONDITIONS OF INCENTIVE OPTIONS AND NONSTATUTORY OPTIONS

Each Option shall be set forth in an Award Agreement, duly executed on behalf of
the Company and by the Participant to whom such Option is granted. Except for
the setting of the Option price under Paragraph A, no Option shall be granted
and no purported grant of any Option shall be effective until such Award
Agreement shall have been duly executed on behalf of the Company and by the
Participant. Each such Award Agreement shall be subject to at least the
following terms and conditions:

 

  A. Option Price

In the case of an Incentive Option granted to a Participant that owns, directly
or by reason of the applicable attribution rules, ten percent (10%) or less of
the total combined voting power of all classes of stock of the Company, and in
the case of a Nonstatutory Option, the Option price per share of the Shares
covered by each such Incentive Option or Nonstatutory Option shall be not less
than the Fair Market Value of the Shares on the date of the grant of the Option.
In all other cases of Incentive Options, the Option price shall be not less than
one hundred ten percent (110%) of the Fair Market Value of the Shares on the
date of grant.

 

  B. Number of Shares

Each Option shall state the number of Shares to which it pertains.

 

8



--------------------------------------------------------------------------------

  C. Term of Option

Each Incentive Option shall terminate not more than ten (10) years from the date
of the grant thereof, or at such earlier time as the Award Agreement may
provide, and shall be subject to earlier termination as herein provided, except
that if the Option price is required under Paragraph A of this Article VII to be
at least one hundred ten percent (110%) of Fair Market Value, each such
Incentive Option shall terminate not more than five (5) years from the date of
the grant thereof, and shall be subject to earlier termination as herein
provided. The Committee shall determine the time at which a Nonstatutory Option
shall terminate.

 

  D. Date of Exercise

Upon the authorization of the grant of an Option, or at any time thereafter, the
Committee may, subject to the provisions of Paragraph C of this Article VII,
prescribe the date or dates on which the Option becomes exercisable, and may
provide that the Option rights become exercisable in installments over a period
of years, and/or upon the attainment of stated goals. Unless the Committee
otherwise provides in writing, or unless otherwise required by law (including,
if applicable, the Uniformed Services Employment and Reemployment Rights Act),
the date or dates on which the Option becomes exercisable shall be tolled during
any unpaid leave of absence. It is expressly understood that Options hereunder
shall, unless otherwise provided for in writing by the Committee, be granted in
contemplation of, and earned by the Participant through the completion of,
future employment or service with the Company.

 

  E. Medium of Payment

The Option price shall be payable upon the exercise of the Option, as set forth
in Paragraph I. It shall be payable in such form (permitted by Section 422 of
the Code in the case of Incentive Options) as the Committee shall, either by
rules promulgated pursuant to the provisions of Article IV of the Plan, or in
the particular Award Agreement, provide.

 

  F. Termination of Employment

1. A Participant who ceases to be an employee or Key Non-Employee of the Company
or of an Affiliate for any reason other than death, Disability, or termination
“for cause,” as defined in subparagraph (2) below, may exercise any Option
granted to such Participant, to the extent that the right to purchase Shares
thereunder has become exercisable by the date of such termination, but only
within three (3) months (or such other period of time as the Committee may
determine, with such determination in the case of an Incentive Option being made
at the time of the grant of the Option and not exceeding three (3) months) after
such date, or, if earlier, within the originally prescribed term of the Option,
and subject to the conditions that (i) no Option shall be exercisable after the
expiration of the term of the Option and (ii) unless the Committee otherwise
provides, no Option that has not become exercisable by the date of such
termination shall at any time thereafter be or become exercisable. A
Participant’s employment shall not be deemed terminated by reason of a transfer
to another employer that is the Company or an Affiliate.

 

9



--------------------------------------------------------------------------------

2. A Participant who ceases to be an employee or Key Non-Employee of the Company
or of an Affiliate “for cause” shall, upon such termination, cease to have any
right to exercise any Option. For purposes of this Plan, cause shall be as
defined in any employment or other agreement between the Participant and the
Company (or an Affiliate) or, if there is no such agreement or definition
therein, cause shall be defined to include (i) a Participant’s theft or
embezzlement, or attempted theft or embezzlement, of money or property of the
Company or of an Affiliate, a Participant’s perpetration or attempted
perpetration of fraud, or a Participant’s participation in a fraud or attempted
fraud, on the Company or an Affiliate or a Participant’s unauthorized
appropriation of, or a Participant’s attempt to misappropriate, any tangible or
intangible assets or property of the Company or an Affiliate; (ii) any act or
acts by a Participant of disloyalty, dishonesty, misconduct, moral turpitude, or
any other act or acts by a Participant injurious to the interest, property,
operations, business or reputation of the Company or an Affiliate; (iii) a
Participant’s commission of a felony or any other crime the commission of which
results in injury to the Company or an Affiliate; (iv) any violation of any
restriction on the disclosure or use of confidential information of the Company
or an Affiliate, client, customer, prospect, or merger or acquisition target, or
on competition with the Company or an Affiliate or any of its businesses as then
conducted; or (v) any other action that the Board or the Committee, in their
sole discretion, may deem to be sufficiently injurious to the interests of the
Company or an Affiliate to constitute substantial cause for termination. The
determination of the Committee as to the existence of cause shall be conclusive
and binding upon the Participant and the Company.

3. Except as the Committee may otherwise expressly provide or determine
(consistent with Section 422 of the Code, if applicable), a Participant who is
absent from work with the Company or an Affiliate because of temporary
disability (any disability other than a Disability), or who is on leave of
absence for any purpose permitted by the Company or by any authoritative
interpretation (i.e., regulation, ruling, case law, etc.) of Section 422 of the
Code, shall not, during the period of any such absence, be deemed, by virtue of
such absence alone, to have terminated his or her employment or relationship
with the Company or with an Affiliate. For purposes of Incentive Options, no
leave of absence may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract (or the Committee
approves such longer leave of absence, in which event the Incentive Option held
by the Participant shall be treated for tax purposes as a Nonstatutory Option on
the date that is six (6) months following the first day of such leave).

4. Paragraph F(1) shall control and fix the rights of a Participant who ceases
to be an employee or Key Non-Employee of the Company or of an Affiliate for any
reason other than Disability, death, or termination “for cause,” and who
subsequently becomes Disabled or dies. Nothing in Paragraphs G and H of this
Article VII shall be applicable in any such case except that, in the event of
such a subsequent Disability or death within the three (3) month period after
the termination of employment or, if earlier, within the originally prescribed
term of the Option, the Participant or the Participant’s estate or personal
representative may exercise the Option permitted by this Paragraph F, in the
event of Disability, within twelve (12) months after the date that the
Participant ceased to be an employee or Key Non-Employee of the Company or an
Affiliate, or, in the event of death, within twelve (12) months after the date
of death of such Participant.

 

10



--------------------------------------------------------------------------------

  G. Total and Permanent Disability

A Participant who ceases to be an employee or Key Non-Employee of the Company or
of an Affiliate by reason of Disability may exercise any Option granted to such
Participant to the extent that the right to purchase Shares thereunder has
become exercisable on or before the date such Participant becomes Disabled as
determined by the Committee.

A Disabled Participant, or his estate or personal representative, shall exercise
such rights, if at all, only within a period of not more than twelve (12) months
after the date that the Participant became Disabled as determined by the
Committee (notwithstanding that the Participant might have been able to exercise
the Option as to some or all of the Shares on a later date if the Participant
had not become Disabled) or, if earlier, within the originally prescribed term
of the Option.

 

  H. Death

In the event that a Participant to whom an Option has been granted ceases to be
an employee or Key Non-Employee of the Company or of an Affiliate by reason of
such Participant’s death, such Option, to the extent that the right is
exercisable but not exercised on the date of death, may be exercised by the
Participant’s estate or personal representative within twelve (12) months after
the date of death of such Participant or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant were alive and had continued to be an employee or Key
Non-Employee of the Company or of an Affiliate.

 

  I. Exercise of Option and Issuance of Stock

Options shall be exercised by giving written notice to the Company. Such written
notice shall: (i) be signed by the person exercising the Option, (ii) state the
number of Shares with respect to which the Option is being exercised,
(iii) contain the warranty required by Paragraph M of this Article VII, if
applicable, and (iv) specify a date (other than a Saturday, Sunday or legal
holiday) not more than ten (10) days after the date of such written notice, as
the date on which the Shares will be purchased. Such tender and conveyance shall
take place at the principal office of the Company during ordinary business
hours, or at such other hour and place agreed upon by the Company and the person
or persons exercising the Option. On the date specified in such written notice
(which date may be extended by the Company in order to comply with any law or
regulation that requires the Company to take any action with respect to the
Option Shares prior to the issuance thereof), the Company shall accept payment
for the Option Shares in cash, by bank or certified check, by wire transfer, or
by such other means as may be approved by the Committee, and shall deliver to
the person or persons exercising the Option in exchange therefor an appropriate
certificate or certificates for fully paid nonassessable Shares or undertake to
deliver an appropriate certificate or certificates within a reasonable period of
time. In the event of any failure to pay for the number of Shares specified in
such written notice on the date set forth therein (or on the extended date as
above provided), the right to exercise the Option shall terminate with respect
to such number of Shares, but shall continue with respect to the remaining
Shares covered by the Option and not yet acquired pursuant thereto.

 

11



--------------------------------------------------------------------------------

If approved in advance by the Committee, and subject to compliance with the
Sarbanes-Oxley Act of 2002 or the requirements of any applicable securities
laws, payment in full or in part also may be made (i) by delivering Shares, or
by attestation of Shares, which have a total Fair Market Value on the date of
such delivery equal to the Option price and provided that accepting such Shares,
in the sole discretion of the Committee, shall not result in any adverse
accounting consequences to the Company; (ii) by the execution and delivery of a
note or other evidence of indebtedness (and any security agreement thereunder)
satisfactory to the Committee; (iii) by authorizing the Company to retain Shares
that otherwise would be issuable upon exercise of the Option having a total Fair
Market Value on the date of delivery equal to the Option price; (iv) by the
delivery of cash or the extension of credit by a broker-dealer to whom the
Participant has submitted a notice of exercise or otherwise indicated an intent
to exercise an Option (in accordance with part 220, Chapter II, Title 12 of the
Code of Federal Regulations, a so-called “cashless” exercise); or (v) by any
combination of the foregoing. Any certificate for shares of outstanding stock of
the Company used to pay the purchase price shall be accompanied by a stock power
duly endorsed in blank by the registered holder of the certificate, with
signature guaranteed in the event the certificate shall also be accompanied by
instructions from the Participant to the Company’s transfer agent with respect
to disposition of the balance of the shares covered thereby.

 

  J. Rights as a Stockholder

No Participant to whom an Option has been granted shall have rights as a
stockholder with respect to any Shares covered by such Option except as to such
Shares as have been registered in the Company’s share register in the name of
such Participant upon the due exercise of the Option and tender of the full
Option price.

 

  K. Assignability and Transferability of Option

Unless otherwise permitted by the Code and by Rule 16b-3 of the Exchange Act,
and approved in advance by the Committee, an Option granted to a Participant
shall not be transferable by the Participant and shall be exercisable, during
the Participant’s lifetime, only by such Participant or, in the event of the
Participant’s incapacity, his guardian or legal representative. Except as
otherwise permitted herein, such Option shall not be assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment, or similar process and any attempted
transfer, assignment, pledge, hypothecation or other disposition of any Option
or of any rights granted thereunder contrary to the provisions of this
Paragraph K, or the levy of any attachment or similar process upon an Option or
such rights, shall be null and void.

 

  L. Other Provisions

The Award Agreement for an Incentive Option shall contain such limitations and
restrictions upon the exercise of the Option as shall be necessary in order that
such Option qualifies as an “incentive stock option” within the meaning of
Section 422 of the Code. Further,

 

12



--------------------------------------------------------------------------------

the Award Agreements authorized under the Plan shall be subject to such other
terms and conditions including, without limitation, restrictions upon the
exercise of the Option, as the Committee shall deem advisable and which, in the
case of Incentive Options, are not inconsistent with the requirements of
Section 422 of the Code.

 

  M. Purchase for Investment

If Shares to be issued upon the particular exercise of an Option shall not have
been effectively registered under the Securities Act of 1933, as now in force or
hereafter amended, the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled. The person who exercises such Option shall warrant to the Company
that, at the time of such exercise, such person is acquiring his or her Option
Shares for investment and not with a view to, or for sale in connection with,
the distribution of any such Shares, and shall make such other representations,
warranties, acknowledgments, and/or affirmations, if any, as the Committee may
require. In such event, the person acquiring such Shares shall be bound by the
provisions of the following legend (or similar legend) which shall be endorsed
upon the certificate(s) evidencing his or her Option Shares issued pursuant to
such exercise.

“The shares represented by this certificate have been acquired for investment
and they may not be sold or otherwise transferred by any person, including a
pledgee, in the absence of an effective registration statement for the shares
under the Securities Act of 1933 or an opinion of counsel satisfactory to the
Company that an exemption from registration is then available.”

Without limiting the generality of the foregoing, the Company may delay issuance
of the Shares until completion of any action or obtaining any consent that the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).

 

VIII. TERMS AND CONDITIONS OF RESTRICTED STOCK

A. The Committee may from time to time grant an Award in Shares of Common Stock
or grant an Award denominated in units of Common Stock, for no consideration or
such consideration as the Committee deems appropriate (which amount may be less
than the Fair Market Value of the Common Stock on the date of the Award), and
subject to such restrictions and conditions and other terms as the Committee may
determine at the time of the Award (including, but not limited to, continuous
service with the Company or its Affiliates, achievement of specific business
objectives, increases in specified indices, attainment of growth rates, and/or
other measurements of Company or Affiliate performance), and subject further to
the general provisions of the Plan, the applicable Award Agreement, and the
following specific rules.

B. If Shares of Restricted Stock are awarded, such Shares cannot be assigned,
sold, transferred, pledged, or hypothecated prior to the lapse of the
restrictions applicable thereto, and, in no event, absent Committee approval,
prior to six (6) months from the date of the Award. The Company shall issue, in
the name of the Participant, stock certificates representing the total number of
Shares of Restricted Stock awarded to the Participant, as soon as may be
reasonably practicable after the grant of the Award, which certificates shall be
held by the Secretary of the Company as provided in Paragraph G.

 

13



--------------------------------------------------------------------------------

C. Restricted Stock issued to a Participant under the Plan shall be governed by
an Award Agreement that shall specify whether Shares of Common Stock are awarded
to the Participant, or whether the Award shall be one not of Shares of Common
Stock but one denominated in units of Common Stock, any consideration required
thereto, and such other provisions as the Committee shall determine.

D. Subject to the provisions of Paragraphs B and E hereof and the restrictions
set forth in the related Award Agreement, the Participant receiving an Award of
Shares of Restricted Stock shall thereupon be a stockholder with respect to all
of the Shares represented by such certificate or certificates and shall have the
rights of a stockholder with respect to such Shares, including the right to vote
such Shares and to receive dividends and other distributions made with respect
to such Shares. All Common Stock received by a Participant as the result of any
dividend on the Shares of Restricted Stock, or as the result of any stock split,
stock distribution, or combination of the Shares affecting Restricted Stock,
shall be subject to the restrictions set forth in the related Award Agreement.

E. Restricted Stock or units of Restricted Stock awarded to a Participant
pursuant to the Plan will be forfeited, and any Shares of Restricted Stock or
units of Restricted Stock sold to a Participant pursuant to the Plan may, at the
Company’s option, be resold to the Company for an amount equal to the price paid
therefor, and in either case, such Restricted Stock or units of Restricted Stock
shall revert to the Company, if the Company so determines in accordance with
Article XV or any other condition set forth in the Award Agreement, or,
alternatively, if the Participant’s employment with the Company or its
Affiliates terminates, other than for reasons set forth in Article XIV, prior to
the expiration of the forfeiture or restriction provisions set forth in the
Award Agreement.

F. The Committee, in its discretion, shall have the power to accelerate the date
on which the restrictions contained in the Award Agreement shall lapse with
respect to any or all Restricted Stock awarded under the Plan.

G. The Secretary of the Company shall hold the certificate or certificates
representing Shares of Restricted Stock issued under the Plan, properly endorsed
for transfer, on behalf of each Participant who holds such Shares, until such
time as the Shares of Restricted Stock are forfeited, resold to the Company, or
the restrictions lapse. Any Restricted Stock denominated in units of Common
Stock, if not previously forfeited, shall be payable in accordance with
Article XVI at the time set forth in the Award Agreement.

H. The Committee may prescribe such other restrictions, conditions, and terms
applicable to Restricted Stock issued to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or the Award Agreement,
including, without limitation, terms providing for a lapse of the restrictions
of this Article or any Award Agreement in installments.

 

14



--------------------------------------------------------------------------------

IX. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

If deemed by the Committee to be in the best interests of the Company, a
Participant may be granted a Right. Each Right shall be granted subject to such
restrictions and conditions and other terms as the Committee may specify in the
Award Agreement at the time the Right is granted, subject to the general
provisions of the Plan, and the following specific rules.

A. Rights may be granted, if at all, either singly, in combination with another
Award, or in tandem with another Award. At the time of grant of a Right, the
Committee shall specify the base price of Common Stock to be used in connection
with the calculation described in Paragraph B below, provided that the base
price shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share of Common Stock on the date of grant, unless approved by the Board.

B. Upon exercise of a Right, which shall, absent Committee approval, be not less
than six (6) months from the date of the grant, the Participant shall be
entitled to receive in accordance with Article XVI, and as soon as practicable
after exercise, the excess of the Fair Market Value of one Share of Common Stock
on the date of exercise over the base price specified in such Right, multiplied
by the number of Shares of Common Stock then subject to the Right, or the
portion thereof being exercised.

C. Notwithstanding anything herein to the contrary, if the Award granted to a
Participant allows him or her to elect to cancel all or any portion of an
unexercised Option by exercising an additional or tandem Right, then the Option
price per Share of Common Stock shall be used as the base price specified in
Paragraph A to determine the value of the Right upon such exercise and, in the
event of the exercise of such Right, the Company’s obligation with respect to
such Option or portion thereof shall be discharged by payment of the Right so
exercised. In the event of such a cancellation, the number of Shares as to which
such Option was canceled shall become available for use under the Plan, less the
number of Shares, if any, received by the Participant upon such cancellation in
accordance with Article XVI.

D. A Right may be exercised only by the Participant (or, if applicable under
Article XIV, by a legatee or legatees of such Right, or by the Participant’s
executors, personal representatives, or distributees).

 

X. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENTS

A Participant may be granted an Award in the form of Dividend Equivalents. Such
an Award shall entitle the Participant to receive cash, Shares, other Awards or
other property equal in value to dividends paid with respect to a specified
number of Shares. Dividend Equivalents may be awarded on a free-standing basis
or in connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, Awards or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.

 

15



--------------------------------------------------------------------------------

XI. TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS

The Committee, in its sole discretion, may grant Awards of Shares and/or Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or on the Fair Market Value thereof (“Other Stock-Based Awards”). Such
Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive, or vest with respect to, one or more Shares (or the equivalent
cash value of such Shares) upon the completion of a specified period of service,
the occurrence of an event and/or the attainment of performance objectives.
Other Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine the number of Shares to be awarded to a Participant under (or
otherwise related to) such Other Stock-Based Awards and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).

 

XII. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

A. A Participant may be granted an Award that is subject to performance
conditions specified by the Committee. The Committee may use business criteria
and/or other measures of performance as it deems appropriate in establishing any
performance conditions (including, but not limited to, continuous service with
the Company or its Affiliates, achievement of specific business objectives,
increases in specified indices, attainment of growth rates, and/or other
measurements of Company or Affiliate performance), and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as otherwise limited under Paragraphs C and D,
below, in the case of a Performance Award intended to qualify under Code
Section 162(m).

B. Any Performance Award will be forfeited if the Company so determines in
accordance with Article XV or any other condition set forth in the Award
Agreement, or, alternatively, if the Participant’s employment with the Company
or its Affiliates terminates, other than for reasons set forth in Article XIV,
prior to the expiration of the time period over which the performance conditions
are to be measured.

C. If the Committee determines that a Performance Award to be granted to an
Eligible Employee should qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant and/or settlement of such Performance
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Paragraph C.

1. Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to such criteria, as specified by the
Committee consistent with this Paragraph C. Performance goals shall be objective
and shall otherwise meet the requirements of Code Section 162(m), including the
requirement that the level or levels of performance targeted by the Committee
result in the performance goals being “substantially uncertain.” The Committee
may determine that more than one performance goal must be achieved as a
condition to settlement of such Performance Awards. Performance goals may differ
for Performance Awards granted to any one Participant or to different
Participants.

 

16



--------------------------------------------------------------------------------

2. Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Affiliates or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used exclusively by the Committee in
establishing performance goals for such Performance Awards: (a) total
stockholder return; (b) such total stockholder return as compared to the total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the Standard & Poor’s 500 or the Nasdaq-U.S. Index; (c) net income
or net operating income; (d) pre-tax earnings or profits; (e) EBIT or EBITDA;
(f) pre-tax operating earnings after interest expense and before bonuses,
service fees, and extraordinary or special items; (g) operating margin;
(h) earnings per share or growth in earnings per share; (i) return on equity;
(j) return on assets or capital; (k) return on investment; (l) operating income,
excluding the effect of charges for acquired in-process technology and before
payment of executive bonuses; (m) earnings per share, excluding the effect of
charges for acquired in-process technology and before payment of executive
bonuses; (n) working capital; (o) sales; (p) gross or net revenues or changes in
gross or net revenues; (q) market share or market penetration with respect to
designated products and/or geographic areas; (r) reduction of losses, loss
ratios or expense ratios; (s) cost of capital; (t) debt reduction;
(u) satisfaction of business expansion goals or goals relating to acquisitions
or divestitures; and/or (v) employee turnover. The foregoing business criteria
also may be used in establishing performance goals for Cash Awards granted under
Article XIII hereof.

3. Compensation Limitation. No Eligible Employee may receive a Performance Award
in excess of $7.5 million during any three (3) year period.

D. Achievement of performance goals in respect of such Performance Awards shall
be measured over such periods as may be specified by the Committee. Performance
goals shall be established on or before the dates that are required or permitted
for “performance-based compensation” under Code Section 162(m).

E. Settlement of Performance Awards may be in cash or Shares, or other property,
in the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable in respect of a Performance Award that is subject to Code
Section 162(m).

 

XIII. TERMS AND CONDITIONS OF CASH AWARDS

A. The Committee may from time to time authorize the award of cash payments
under the Plan to Participants, subject to such restrictions and conditions and
other terms as the Committee may determine at the time of authorization
(including, but not limited to, continuous service with the Company or its
Affiliates, achievement of specific business objectives, increases in specified
indices, attainment of growth rates, and/or other measurements of Company or
Affiliate performance), and subject to the general provisions of the Plan, the
applicable Award Agreement, and the following specific rules.

 

17



--------------------------------------------------------------------------------

B. Any Cash Award will be forfeited if the Company so determines in accordance
with Article XV or any other condition set forth in the Award Agreement, or,
alternatively, if the Participant’s employment or engagement with the Company or
its Affiliates terminates, other than for reasons set forth in Article XIV,
prior to the attainment of any goals set forth in the Award Agreement or prior
to the expiration of the forfeiture or restriction provisions set forth in the
Award Agreement, whichever is applicable.

C. The Committee, in its discretion, shall have the power to change the date on
which the restrictions contained in the Award Agreement shall lapse, or the date
on which goals are to be measured, with respect to any Cash Award.

D. Any Cash Award, if not previously forfeited, shall be payable in accordance
with Article XVI on or about March 15 of the fiscal year immediately following
the fiscal year during which the goals are attained, and in no event later than
December 31 of such year.

E. The Committee may prescribe such other restrictions, conditions, and terms
applicable to the Cash Awards issued to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or the Award Agreement,
including, without limitation, terms providing for a lapse of the restrictions,
or a measurement of the goals, in installments.

 

XIV. TERMINATION OF EMPLOYMENT OR SERVICE

Except as may otherwise be (i) provided in Article VII for Options,
(ii) provided for under the Award Agreement, or (iii) permitted pursuant to
Paragraphs A through C of this Article XIV (subject to the limitations under the
Code for Incentive Options), if the employment or service of a Participant
terminates, all unexpired, unpaid, unexercised, or deferred Awards shall be
canceled immediately.

A. Retirement under a Company or Affiliate Retirement Plan. When a Participant’s
employment or service terminates as a result of retirement as defined under a
Company or Affiliate tax-qualified retirement plan, the Committee may permit
Awards to continue in effect beyond the date of retirement in accordance with
the applicable Award Agreement, and/or the exercisability and vesting of any
Award may be accelerated.

B. Termination in the Best Interests of the Company or an Affiliate. When a
Participant’s employment or service with the Company or an Affiliate terminates
and, in the judgment of the chief executive officer or other senior officer
designated by the Committee, the acceleration and/or continuation of outstanding
Awards would be in the best interests of the Company, the Committee may
(i) authorize, where appropriate, the acceleration and/or continuation of all or
any part of Awards granted prior to such termination and/or (ii) permit the
exercise, vesting, and payment of such Awards for such period as may be set
forth in the applicable Award Agreement, subject to earlier cancellation
pursuant to Article XV or at such time as the Committee shall deem the
continuation of all or any part of the Participant’s Awards are not in the
Company’s or its Affiliate’s best interests.

 

18



--------------------------------------------------------------------------------

C. Death or Disability of a Participant.

1. In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period up to the earlier of (i) the expiration date
specified in the Award Agreement, or (ii) the expiration date specified in
Paragraph H of Article VII, within which to receive or exercise any outstanding
Awards held by the Participant under such terms as may be specified in the
applicable Award Agreement. Rights to any such outstanding Awards shall pass by
will or the laws of descent and distribution in the following order: (a) to
beneficiaries so designated by the Participant; (b) to a legal representative of
the Participant; or (c) to the persons entitled thereto as determined by a court
of competent jurisdiction. Awards so passing shall be paid and/or may be
exercised at such times and in such manner as if the Participant were living.

2. In the event a Participant is determined by the Company to be Disabled, and
subject to the limitations of Paragraph G of Article VII, Awards may be paid to,
or exercised by, the Participant, if legally competent, or by a legally
designated guardian or other representative if the Participant is legally
incompetent by virtue of such Disability.

3. After the death or Disability of a Participant, the Committee may in its sole
discretion at any time (i) terminate restrictions in Award Agreements;
(ii) accelerate any or all installments and rights; and/or (iii) instruct the
Company to pay the total of any accelerated payments in a lump sum to the
Participant, the Participant’s estate, beneficiaries or representative,
notwithstanding that, in the absence of such termination of restrictions or
acceleration of payments, any or all of the payments due under the Awards
ultimately might have become payable to other beneficiaries.

 

XV. CANCELLATION AND RESCISSION OF AWARDS

Unless the Award Agreement specifies otherwise, the Committee may cancel any
unexpired, unpaid, unexercised, or deferred Awards at any time if the
Participant is not in compliance with the applicable provisions of the Award
Agreement, the Plan, or with the following conditions:

A. A Participant shall not breach any restrictive covenant, employment,
consulting or other agreement entered into between him or her and the Company or
any Affiliates, or render services for any organization or engage directly or
indirectly in any business which, in the judgment of the Committee or a senior
officer designated by the Committee, is or becomes competitive with the Company,
or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company. For a Participant whose employment or
engagement has terminated, the judgment of the Committee shall be based on the
terms of the restrictive covenant agreement, if applicable, or on the
Participant’s position and responsibilities while employed or engaged by the
Company or its Affiliates, the Participant’s post-employment/engagement
responsibilities and position with the other organization or business, the
extent of past, current, and potential competition or conflict between the
Company and the other organization or business, the effect of the Participant’s
assuming the post-employment/engagement position on the Company’s or its
Affiliate’s customers, suppliers, investors, and competitors, and such other
considerations as are

 

19



--------------------------------------------------------------------------------

deemed relevant given the applicable facts and circumstances. A Participant may,
however, purchase as an investment or otherwise, stock or other securities of
any organization or business so long as they are listed upon a recognized
securities exchange or traded over-the-counter, and such investment does not
represent a substantial investment to the Participant or a greater than one
percent (1%) equity interest in the organization or business.

B. A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company or its Affiliates, or use in
other than the Company’s or Affiliate’s business, any confidential information
or materials relating to the business of the Company or its Affiliates, acquired
by the Participant either during or after his or her employment or engagement
with the Company or its Affiliates.

C. A Participant shall disclose promptly and assign to the Company all right,
title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment or engagement with the Company or
an Affiliate, relating in any manner to the actual or anticipated business,
research, or development work of the Company or its Affiliates, and shall do
anything reasonably necessary to enable the Company or its Affiliates to secure
a patent, trademark, copyright, or other protectable interest where appropriate
in the United States and in foreign countries.

Upon exercise, payment, or delivery pursuant to an Award, the Participant shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan, including the provisions of
Paragraphs A, B and C of this Article XV. Failure to comply with the provisions
of Paragraphs A, B and C of this Article XV at any time prior to, or during the
one (1) year period after, the date Participant’s employment or engagement with
the Company or any Affiliate terminates shall cause any exercise, payment, or
delivery which occurred during the two (2) year period prior to the breach of
Paragraph A, B or C of this Article XV to be rescinded. The Company shall notify
the Participant in writing of any such rescission within one (1) year of the
date it acquires actual knowledge of such breach. Within ten (10) days after
receiving such a notice from the Company, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
exercise, payment, or delivery pursuant to the Award. Such payment shall be made
either in cash or by returning to the Company the number of Shares of Common
Stock that the Participant received in connection with the rescinded exercise,
payment, or delivery.

 

XVI. PAYMENT OF RESTRICTED STOCK, RIGHTS, OTHER STOCK-BASED AWARDS, PERFORMANCE
AWARDS AND CASH AWARDS

Payment of Restricted Stock, Rights, Other Stock-Based Awards, Performance
Awards and Cash Awards may be made, as the Committee shall specify, in the form
of cash, Shares of Common Stock, or combinations thereof; provided, however,
that a fractional Share of Common Stock shall be paid in cash equal to the Fair
Market Value of the fractional Share of Common Stock at the time of payment.

 

XVII. WITHHOLDING

Except as otherwise provided by the Committee,

 

20



--------------------------------------------------------------------------------

A. the Company shall have the power and right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy the
minimum federal, state, and local taxes (as well as any foreign taxes) required
by law to be withheld with respect to any grant, exercise, or payment made under
or as a result of this Plan; and

B. in the case of payments of Awards, or upon any other taxable event hereunder,
a Participant may elect, subject to the approval in advance by the Committee, to
satisfy the withholding requirement, if any, in whole or in part, by having the
Company withhold Shares of Common Stock that would otherwise be transferred to
the Participant having a Fair Market Value, on the date the tax is to be
determined, equal to the minimum marginal tax that could be imposed on the
transaction. All elections shall be made in writing and signed by the
Participant.

 

XVIII. SAVINGS CLAUSE

This Plan and all Awards issued under the Plan are intended to comply in all
respects with, or be exempt from, applicable law and regulations, including,
(i) with respect to those Participants who are officers or directors for
purposes of Section 16 of the Exchange Act, Rule 16b-3 of the Securities and
Exchange Commission, if applicable, (ii) Section 402 of the Sarbanes-Oxley Act,
(iii) Code Section 409A, and (iv) with respect to executive officers, Code
Section 162(m). In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on a Participant by Code
Section 409A or damages for failing to comply with Section 409A. In case any one
or more provisions of this Plan shall be held invalid, illegal, or unenforceable
in any respect under applicable law and regulation (including Rule 16b-3, Code
Section 162(m) and Code Section 409A), the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal, or unenforceable provision shall be
deemed null and void; however, to the extent permitted by law, any provision
that could be deemed null and void shall first be construed, interpreted, or
revised retroactively to permit this Plan to be construed in compliance with all
applicable law (including Rule 16b-3, Code Section 162(m) and Code Section 409A)
so as to foster the intent of this Plan. Notwithstanding anything herein to the
contrary, with respect to Participants who are officers and directors for
purposes of Section 16 of the Exchange Act, if applicable, and if required to
comply with rules promulgated thereunder, no grant of, or Option to purchase,
Shares shall permit unrestricted ownership of Shares by the Participant for at
least six (6) months from the date of grant or Option, unless the Board
determines that the grant of, or Option to purchase, Shares otherwise satisfies
the then current Rule 16b-3 requirements.

 

XIX. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS

If, following the Company’s initial public offering, the outstanding Shares of
the Company are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
any reorganization, merger, or consolidation, or if a change is made to the
Common Stock of the Company by reason of any recapitalization, reclassification,
change in par value, stock split, reverse stock split, combination of shares or
dividends payable in capital stock, or the like, the Board or the Committee may
make adjustments to such Awards (including, by way of example and not by way of
limitation,

 

21



--------------------------------------------------------------------------------

the grant of substitute Awards under the Plan or under the plan of such other
corporation or the suspension of the right to exercise an Award for a specified
period of time in connection with a corporate transaction) as determined in its
respective sole discretion, and, in addition, appropriate adjustments shall be
made in the number and kind of shares and in the option price per share subject
to outstanding Awards under the Plan or under the plan of such successor
corporation. The foregoing notwithstanding, unless the Board or Committee
otherwise determines, no such adjustment shall be made to an Option which shall,
within the meaning of Sections 424 and 409A of the Code, as applicable,
constitute such a modification, extension, or renewal of an option as to cause
it to be considered as the grant of a new option.

Notwithstanding anything herein to the contrary, the Board or the Committee may,
in its respective sole discretion, accelerate the exercisability of any Award in
the event of (i) the adoption of a plan of merger or consolidation under which a
majority of the Shares of the Company would be converted into or exercised for
cash or securities of any other corporation or entity, or (ii) a sale of all or
any portion of the Company’s assets or capital stock. Alternatively, the Board
or the Committee may, in its respective sole discretion and without the consent
of the Participants, provide for one or more of the following in the event of
any merger, consolidation, recapitalization, sale of all or any portion of the
Company’s assets or capital stock, including but not limited to a
“going-private” transaction: (i) the assumption of the Plan and outstanding
Awards by the surviving corporation or its parent; (ii) the substitution by the
surviving corporation or its parent of awards with substantially the same terms
for such outstanding Awards; (iii) immediate exercisability of such outstanding
Awards followed by cancellation of such Awards; and (iv) settlement of the
intrinsic value of the outstanding Awards (whether or not then vested or
exercisable) in cash or cash equivalents or equity followed by the cancellation
of such Awards.

Upon a business combination by the Company or any of its Affiliates with any
corporation or other entity through the adoption of a plan of merger or
consolidation or a share exchange or through the purchase of all or
substantially all of the capital stock or assets of such other corporation or
entity, the Board or the Committee may, in its sole discretion, grant Options
pursuant hereto to all or any persons who, on the effective date of such
transaction, hold outstanding options to purchase securities of such other
corporation or entity and who, on and after the effective date of such
transaction, will become employees or directors of, or consultants or advisors
to, the Company or its Affiliates. The number of Shares subject to such
substitute Options shall be determined in accordance with the terms of the
transaction by which the business combination is effectuated. Notwithstanding
the other provisions of this Plan, the other terms of such substitute Options
shall be substantially the same as or economically equivalent to the terms of
the options for which such Options are substituted, all as determined by the
Board or by the Committee, as the case may be, in its respective sole
discretion. Upon the grant of substitute Options pursuant hereto, the options to
purchase securities of such other corporation or entity for which such Options
are substituted shall be canceled immediately.

 

XX. DISSOLUTION OR LIQUIDATION OF THE COMPANY

Upon the dissolution or liquidation of the Company other than in connection with
a transaction to which Article XIX is applicable, all Awards granted hereunder
shall terminate and become null and void; provided, however, that if the rights
of a Participant under the applicable

 

22



--------------------------------------------------------------------------------

Award have not otherwise terminated and expired, the Participant may, if the
Committee, in its sole discretion, so permits, have the right immediately prior
to such dissolution or liquidation to exercise any Award granted hereunder to
the extent that the right thereunder has become exercisable as of the date
immediately prior to such dissolution or liquidation.

 

XXI. TERMINATION OF THE PLAN

The Plan shall terminate ten (10) years from the earlier of the date of its
adoption by the Board or the date of its approval by the stockholders. The Plan
may be terminated at an earlier date by vote of the stockholders or the Board;
provided, however, that except as set forth in Article XIX or Article XX, any
such earlier termination shall not affect any Award Agreements executed prior to
the effective date of such termination. Notwithstanding anything in this Plan to
the contrary, any Options granted prior to the effective date of the Plan’s
termination may be exercised until the earliest of (i) the date set forth in the
Award Agreement, (ii) in the case of an Incentive Option, ten (10) years from
the date the Option is granted; or (iii) the date the Option is assumed,
substituted, settled, or otherwise cancelled or terminated under Article XIX or
XX of the Plan; and the provisions of the Plan with respect to the full and
final authority of the Committee under the Plan shall continue to control.

 

XXII. AMENDMENT OF THE PLAN

The Plan may be amended by the Board and such amendment shall become effective
upon adoption by the Board; provided, however, that any amendment shall be
subject to the approval of the stockholders of the Company at or before the next
annual meeting of the stockholders of the Company if such stockholder approval
is required by the Code, any federal or state law or regulation, the rules of
any stock exchange or automated quotation system on which the Shares may be
listed or quoted, or if the Board, in its discretion, determines to submit such
changes to the Plan to its stockholders for approval.

 

XXIII. EMPLOYMENT RELATIONSHIP

Nothing herein contained shall be deemed to prevent the Company or an Affiliate
from terminating the employment of a Participant, nor to prevent a Participant
from terminating the Participant’s employment with the Company or an Affiliate,
unless otherwise limited by an agreement between the Company (or an Affiliate)
and the Participant.

 

XXIV. UNFUNDED PLAN

Insofar as it provides for payments in cash in accordance with Article XVI, or
otherwise, the Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock,
or rights thereto under the Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock, or rights
thereto, nor shall the Plan be construed as providing for such segregation, nor
shall the Company, the Board, or the Committee be deemed to be a trustee of any
cash, Common Stock, or rights thereto to be granted under the Plan. Any
liability of the Company to any Participant with respect to a grant of cash,
Common Stock, or rights thereto under the Plan shall be based solely upon any
contractual obligations that may be created by the Plan and any Award

 

23



--------------------------------------------------------------------------------

Agreement; no such obligation of the Company shall be deemed to be secured by
any pledge or other encumbrance on any property of the Company. Neither the
Company nor the Board nor the Committee shall be required to give any security
or bond for the performance of any obligation that may be created by the Plan.

 

XXV. MITIGATION OF EXCISE TAX

Unless otherwise provided for in the Award Agreement or in any other agreement
between the Company (or an Affiliate) and the Participant, if any payment or
right accruing to a Participant under this Plan (without the application of this
Article XXV), either alone or together with other payments or rights accruing to
the Participant from the Company or an Affiliate, would constitute a “parachute
payment” (as defined in Section 280G of the Code and regulations thereunder),
such payment or right shall be reduced to the largest amount or greatest right
that will result in no portion of the amount payable or right accruing under the
Plan being subject to an excise tax under Section 4999 of the Code or being
disallowed as a deduction under Section 280G of the Code. The determination of
whether any reduction in the rights or payments under this Plan is necessary
shall be made by the Company. The Participant shall cooperate in good faith with
the Company in making such determination and providing any necessary information
for this purpose.

 

XXVI. EFFECTIVE DATE

This Plan shall become effective upon adoption by the Board, provided that the
adoption of the Plan shall be subject to the approval of the stockholders of the
Company if such stockholder approval is required by the Code, any federal or
state law or regulations, the rules of any stock exchange or automated quotation
system on which the Shares may be listed or quoted, or if the Board, in its
discretion, desires to submit the Plan to its stockholders for approval.

 

XXVII. FOREIGN JURISDICTIONS

To the extent the Committee determines that the restrictions imposed by the Plan
preclude the achievement of the material purposes of the Plan in jurisdictions
outside the United States of America, the Committee in its discretion may modify
those restrictions as it determines to be necessary or appropriate to conform to
applicable requirements or practices of jurisdictions outside of the United
States of America.

 

XXVIII. DEFERRAL OF AWARDS

At the time of the grant of an Award, the Company may permit a Participant to
elect to:

 

  (a) have cash that otherwise would be paid to such Participant as a result of
the exercise of an Award credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books;

 

  (b) have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Award converted into an equal number of Rights; or

 

24



--------------------------------------------------------------------------------

  (c) have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Award converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books. Such amounts shall be determined by reference to
the Fair Market Value of the Shares as of the date on which they otherwise would
have been delivered to such Participant.

A deferred compensation account established under this Article XXVIII may be
credited with interest or other forms of investment return, as determined by the
Committee and shall be subject to compliance with Section 409A of the Code. A
Participant for whom such an account is established shall have no rights other
than those of a general creditor of the Company. Such an account shall represent
an unfunded and unsecured obligation of the Company and shall be subject to the
terms and conditions of the applicable agreement between such Participant and
the Company. If the deferral or conversion of Awards is permitted or required,
the Committee may establish rules, procedures and forms pertaining to such
Awards, including (without limitation) the settlement of deferred compensation
accounts established under this Article XXVIII.

 

XXIX. GOVERNING LAW

This Plan shall be governed by the laws of the State of Delaware and construed
in accordance therewith.

 

25